Britt, J.
G.S. 15-179 provides those instances in which the State may appeal:
“* * * Where judgment has been given for the defendant —
(1) Upon a special verdict.
(2) Upon a demurrer.
(3) Upon a motion to quash.
(4) Upon arrest of judgment.
(5) Upon a motion for a new trial on the ground of newly discovered evidence, but only on questions of law.
(6) Upon declaring a statute unconstitutional.”
The Supreme Court of North Carolina has specifically held •that the State has no right to appeal from a judgment allowing a plea of former jeopardy or acquittal. State v. Reid, 263 N.C. 825, 140 S.E. 2d 547; State v. Ferguson, 243 N.C. 766, 92 S.E. 2d 197; State v. Wilson, 234 N.C. 552, 67 S.E. 2d 748.
G.S. 1-201 provides as follows: “A general verdict is that by which the jury pronounce generally upon all or any of the issues, •either in favor of the plaintiff or defendant. A special verdict is that by which the jury finds the facts only, leaving the judgment to the Court.” (Emphasis added.)
General and special verdicts are discussed in 2 McIntosh, N. C. Practice 2d, § 1562, pp. 75 and 76. See also State v. Ellis, 262 N.C. 446, 137 S.E. 2d 840.
The order of Judge Clark did not constitute a special verdict from ■which an appeal by the State could be taken.
Appeal dismissed.
BeocK and Paeicee, JJ., concur.